Senesco Technologies, Inc.



Retention Policy for Officers12

 

(Adopted by the Board on [____])

 

I. Termination in Connection with a Change of Control.

 

(a) In the event that an officer’s employment is terminated by the Board of
Director’s (the “Board”) of Senesco Technologies, Inc. (the “Company”) without
Cause (as defined below), or if the officer voluntarily terminates his or her
employment for Good Reason (as defined below) upon at least ninety (90) days’
written notice, upon or immediately prior to, or within one hundred eighty (180)
days after, the closing of a Change of Control (as defined below) of the
Company, the officer shall be entitled to receive the following (subject to the
limitation set forth in clause (vii) below):

 

(i) The involuntary termination benefits provided in the officer’s employment
agreement, if any, including unpaid compensation and benefits.

 

(ii) The full incentive bonus allocated to the officer for the calendar year in
which termination occurs, as determined by the Board.

 

(iii) A multiple of the officer’s annual base salary: (CEO=2x, CFO=1.5x, VP
R&D=1.5x, VP Clinical=1.5x, other officers=1x);

 

(iv) Medical coverage with term equal to base salary continuation under the
Company’s group health insurance.

 

(v) Allowance for all vested options to be exercisable for the remainder of each
such vested option’s full remaining exercise period.

 

(vi) Immediate vesting of all unvested options granted to the officer.

 

(vii) Notwithstanding the foregoing, if the aggregate compensation set forth in
clauses (i), (ii), (iii) and (iv) above to be paid to all officers exceeds 10%
of the value of the transaction as determined by the parties (as reflected in a
definitive agreement, including the fair market value of any publicly traded
securities), or if not reflected in a definitive agreement, then as determined
by a qualified, independent third party selected by the board of directors of
the Company, then the Board shall have the discretion to reduce such
compensation pro-rata to the extent necessary to consummate the Change of
Control transaction.

 

 

(b) A “Change of Control” will be deemed to occur upon (i) any “person”, as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended (the “1934 Act”) (other than (a) the Company or any subsidiary of the
Company, (b) any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any subsidiary of the Company, or (c) any company
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
becoming the “beneficial owner” (as defined in Rule 13d-3 under the 1934 Act),
directly or indirectly, in one or more related transactions, of securities of
the Company representing more than 50% of the combined voting power of the
Company’s then outstanding securities; (ii) a merger or consolidation approved
by the Company’s stockholders (other than (a) a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) 50% or more of
the combined voting power of voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation or (b) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no person as such term is used in Sections
13(d) and 14(d) of the 1934 Act (other than the Company or subsidiary of the
Company) acquires more than 50% of the combined voting power of the Company’s
then outstanding securities); (iii) the sale or other disposition of all or
substantially all of the Company’s assets; or (iv) the issuance, in one or more
related transactions, of securities of the Company representing more than 50% of
the combined voting power of the Company’s then outstanding securities, in which
any “person” (as such term is used in Sections 13(d) and 14(d) of the 1934 Act)
becomes a beneficial owner (as defined in Rule 13d-3 under the 1934 Act) of at
least 20% of the combined voting power of the Company’s then outstanding
securities.

___________

1 This Retention Policy for the Officers of Senesco Technologies, Inc. shall
only apply to those executive officers who do not have an employment agreement
in effect.

2 This Retention Policy may be revised at any time by the Board. Any revision
will take effect after 12 months.

 



 

 

 

 

II. Termination by the Board Without Cause or Termination by the Employee for
Good Reason.

 

If the officer’s employment is terminated by the Board, without “Cause”, or if
the officer voluntarily terminates his(her) employment upon at least ninety (90)
days’ written notice and for “Good Reason”, the officer shall be entitled to
receive full consideration for a termination package at the Board’s sole
discretion.

 

“Cause” means any of the following:

 

(i) Failure by the officer, other than by reason of disability, to substantially
perform duties consistent with those expected of a person holding such officer’s
position within twenty (20) business days following the officer’s receipt of
written notice of such failure (which notice shall have been authorized by the
Board and shall set forth in reasonable detail the purported failure to perform
and the specific steps to cure such failure, which shall be consistent with the
terms hereof);

 

(ii) The officer’s misappropriation of Company funds or willful misconduct which
results in material damage to the Company; or

 

(iii) The officer’s conviction of, or plea of nolo contendere to, any crime
constituting a felony under the laws of the United States or any State thereof,
or any crime constituting a misdemeanor under any such law involving moral
turpitude.

 

“Good Reason” means any action by the Company which results in: (i) a material
diminution of the officer’s position or the officer’s authority, duties or
responsibilities; (ii) a material reduction in the officer’s salary; or (iii) a
change by the Company in the location at which the officer performs his
principal duties for the Company to a new location that is outside a radius of
50 miles from the officer’s principal residence and outside a radius of 50 miles
from the location at which the officer previously performed his principal duties
for the Company; provided, that, the foregoing events shall not be deemed to
constitute Good Reason unless the officer shall have notified the Board in
writing of the occurrence of such event(s) and the Board shall have failed to
have cured or remedied such event(s) within twenty (20) business days of its
receipt of such written notice or which breach Company has failed to begin to
attempt to cure during said twenty (20)-day period if the breach is not curable
during the twenty (20)-day period.

 

 



 

 



